DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 4 and 7-9 are pending. Claims 1-3, 5 and 6 have been cancelled.
This action is in response to the amendment filed 2/10/2021.
Specification
Applicant’s amendments overcome the specification objections.
Claim Objections
Applicant’s amendments overcome the claim objections.
Claim Rejections - 35 USC § 112
Applicant’s amendments overcome the claim rejections.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Andrew Young on 2/19/2021.





In the specification:
In para.0042, line 2, “or thermoplastic” has been changed to - -or substantially formed from thermoplastic- -.
In para.0046, line 10, “therefrom.” has been changed to - -therefrom having an outer surface which is substantially smooth.- -.
In the claims:
Claim 4, line 2, “the steps” has been changed to - -steps - -,
Claim 4, line 3, “assembly according to claim 1, for” has been changed to - - ,for - -.
Claims 7 and 8, line 2, “peripheral flange” has been changed to - -outer flange region - -.
The changes have been made to correct the antecedent basis in the claims and the support in the specification with the originally claimed language.

 	Allowable Subject Matter
Claims 4 and 7-9 are allowed.
			Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
None of the prior art discloses or renders as obvious, “ inserting said heating rod with said valve assembly into a bounding wall of said inflatable body, said valve member assembly and said bounding wall being substantially formed from said thermoplastic rubber material; securing said valve member assembly to said bounding wall with a sealing collar, said sealing collar being generally cylindrical so as to fit around said outer circumference of said heating rod; and sealing using said heating rod to heat said valve member assembly and said bounding wall so as to seal a surface of said bounding wall to a surface of said valve member assembly” in combination with the rest of the limitations in claim 4.
The patent to Berrgren et al. discloses attaching a valve 50/85 to a bladder 40/84 using thermal sealing, however does not provide the steps as discussed above. 
The patent to Martin (US 4513058) discloses a similar valve using a heat seal (col.4, lns.6-12), however does not provide the steps as discussed above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The reference listed on the attached 892 form disclose similar valves.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Craig Price, whose telephone number is (571)272-2712 or via facsimile (571)273-2712.  The examiner can normally be reached on Monday-Friday (8:00AM-4:30PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607, Kenneth Rinehart can be reached at 571-272-4881 or Mary McManmon 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


	/CRAIG J PRICE/ 
Primary Examiner, Art Unit 3753